****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                         IN RE AUBREY K.*
                             (AC 45241)
                 Bright, C. J., and Seeley and Pellegrino, Js.

                                   Syllabus

The respondent mother appealed to this court from the judgment of the
     trial court terminating her parental rights with respect to her minor
     child, A. The mother had a history of substance abuse, mental health
     issues, and domestic violence in her relationships, and A had witnessed
     such violence since her infancy. One of the mother’s boyfriends seriously
     injured A’s younger sister, requiring her to be hospitalized and, there-
     after, the petitioner, the Commissioner of Children and Families, filed
     petitions for termination of the mother’s parental rights as to both
     children. At the time of trial, the mother was allegedly engaged to a
     different man, L. On appeal, the mother claimed that there was insuffi-
     cient evidence for the trial court to find that the termination of her
     parental rights was in A’s best interest, in accordance with the applicable
     statute (§ 17a-112 (k)). Held:
1. The respondent mother could not prevail on her claim that the trial court’s
     findings as to her ability to care for A were clearly erroneous:
    a. The trial court’s conclusions regarding the mother’s relationship with
    L and its indication of her ability to be trusted with the health and well-
    being of young children were supported by the record, including ample
    evidence demonstrating that the mother’s past romantic relationships
    had significant adverse residual effects on A, evidence of L’s previous
    criminal history, the mother’s failure to disclose domestic violence in her
    relationships to the Department of Children and Families (department)
    in the past, evidence that supported the department’s concern that there
    was a risk of domestic violence in the mother’s relationship with L
    despite the testimony of service providers, and testimony that the mother
    would not permit an in-person meeting between the department and L.
    b. This court concluded that, although it agreed with the respondent
    mother’s claim that the trial court had understated her efforts at rehabili-
    tation, there was evidence in the record to support the trial court’s
    finding that the mother was unable and/or unwilling to benefit from the
    services offered by the department and the record demonstrated that
    other factors considered by the trial court with respect to whether termi-
    nation of the mother’s parental rights was in A’s best interest outweighed
    the continuing efforts made by the mother to advance her rehabilitation.
2. The respondent mother could not prevail on her claim that the trial court’s
     best interest determination was clearly erroneous as the unchallenged
     factual findings regarding A’s therapeutic needs, the department’s con-
     cern for A’s potential regression if she were returned to the mother’s
     care, and the need for A to have stability in her life supported the court’s
     determination.
3. Contrary to the respondent mother’s claim, this court was not left with
     a definite and firm conviction that a mistake had been made by the trial
     court in its best interest determination as the facts in the record strongly
     supported that determination: the court addressed each of the seven
     factors delineated by § 17a-112 (k) and this court would not second-
     guess that court’s assessment that A’s need for permanency, stability
     and continuity of environment outweighed the benefits of maintaining
     a connection with the mother; in the present case, the court found that
     A required extensive and ongoing therapeutic and clinical services to
     treat her mental health issues, the frequency and severity of her behav-
     ioral issues had reduced in her most recent foster home because of the
     consistent and in-depth therapeutic services she engaged in with the
     facilitation of her foster parents, A had bonded with her most recent
     foster family, and A’s foster parents were willing to adopt both A and
     her younger sister.
      Argued September 6—officially released November 21, 2022**

                             Procedural History
   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New Britain, Juvenile
Matters, where the respondent father consented to the
termination of his parental rights; thereafter, the matter
was tried to the court, C. Taylor, J.; judgment terminat-
ing the respondents’ parental rights, from which the
respondent mother appealed to this court. Affirmed.
  Joshua Michtom, assistant public defender, for the
appellant (respondent mother).
  Nisa J. Khan, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Evan O’Roark, assistant attorney general, for the appel-
lee (petitioner).
                          Opinion

   BRIGHT, C. J. The respondent mother, Victoria K.,
appeals from the judgment of the trial court, rendered
in favor of the petitioner, the Commissioner of Children
and Families, terminating her parental rights with
respect to her minor daughter, Aubrey K. (Aubrey),1
on the ground that the respondent’s acts of parental
commission or omission denied Aubrey the care neces-
sary for her well-being pursuant to General Statutes
§ 17a-112 (j) (3) (C).2 The court also found that, although
the Department of Children and Families (department)
had made reasonable efforts to reunify the respondent
with Aubrey, the respondent was unable or unwilling to
benefit from reunification efforts; see General Statutes
§ 17a-112 (j) (1); and that termination of the respon-
dent’s parental rights was in Aubrey’s best interest.
See General Statutes § 17a-112 (j) (2). On appeal, the
respondent’s single claim is that there was insufficient
evidence for the trial court to find that the termination
of her parental rights was in Aubrey’s best interest. We
affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to the resolution of this appeal. Aubrey was born
in October, 2014, to the respondent and Jacob K.
(Jacob) and is the respondent’s eldest child. Jacob
abused the respondent during their relationship, and
Aubrey was present as an infant during incidents of the
abuse. In 2015, Jacob was arrested and charged with
various offenses stemming from his physical abuse of
the respondent, and the criminal court issued a protec-
tive order against Jacob protecting the respondent from
May 26, 2015, through November 15, 2016. In December,
2017, the respondent had a second child, Amelia K.
(Amelia), with Gregory S. (Gregory).3
  In January, 2019, the respondent met and began a
romantic relationship with Dylan V. (Dylan) while both
were staying at a shelter in New Britain. In February,
2019, Dylan, the respondent, Aubrey, and Amelia moved
into an apartment together. Dylan began physically
abusing the respondent shortly thereafter and contin-
ued to do so on a regular basis while he lived with
the respondent. While she and her children lived with
Dylan, the respondent left Aubrey and Amelia alone in
Dylan’s care while she went to work Monday through
Friday afternoons and when she had appointments in
the mornings. During this time, Aubrey was assaulted
by Dylan at least once in the respondent’s presence.
   On June 22, 2019, the department received a report
from the Hospital of Central Connecticut (hospital)
regarding Amelia through its Child Abuse and Neglect
Careline (careline). After an initial evaluation at the
hospital, Amelia was transferred to Connecticut Chil-
dren’s Medical Center (medical center) due to physical
injuries. She had sustained multiple rib fractures, two
healing hand fractures of the right hand, a laceration
to the pancreas, significant bruising to her body, and
bruising around her anus. Amelia had also lost two
pounds in one week, vomited several times, had a low-
grade fever for two weeks, and appeared ‘‘wobbly and
weak.’’ Her blood work did not show any underlying
medical conditions that may have caused the injuries.
Amelia’s injuries were suspicious for inflicted injury
and the matter was referred to the medical center’s
Suspected Child Abuse and Neglect (SCAN) team for
further investigation.
   In the early hours of June 23, 2019, the department
faxed a suspected abuse and neglect report to the New
Britain Police Department. The department also
assigned the case to a careline primary investigator,
who worked with the SCAN team to investigate the
matter. Due to the suspicious nature of Amelia’s injur-
ies, the department investigator and the SCAN team
had Aubrey examined for similar injuries. Aubrey did
not present with any bruising or physical injuries. At
that time, both the respondent and Dylan maintained
that they did not know how Amelia had been injured.
   At 1:50 p.m., the department investigator and a medi-
cal center trauma team member spoke with the respon-
dent individually and informed her of the full extent of
Amelia’s injuries. Upon hearing this, the respondent
became extremely upset and stated that only she and
Dylan care for the children, and because she did not
injure Amelia, Dylan must have done so. The depart-
ment thereafter implemented a ninety-six hour adminis-
trative hold on behalf of both Aubrey and Amelia.
  Police officers then brought the respondent and
Dylan to the New Britain Police Department and inter-
viewed them separately. The respondent reported that
she first noticed bruises on Amelia two weeks prior to
June 22, 2019, and that the bruises continued to grow.
On June 22, 2019, upon seeing that Amelia could not
walk, the respondent brought Amelia to the hospital.
She had not sought medical attention for Amelia in
relation to the bruising prior to that point.
   During his interview with the police, Dylan admitted
to causing Amelia’s injuries. About two weeks prior to
June 22, 2019, Amelia became fussy and would not go
back to bed. Amelia had been constipated, so Dylan
put her on the kitchen counter and began pushing on
her stomach with his fists. Dylan became frustrated and
proceeded to push on her stomach as hard as he could.
He also said that he became angry and ‘‘snapped’’ and
might have punched Amelia in the stomach. Dylan then
placed Amelia in her crib. When Amelia continued to
cry, Dylan went into her room and grabbed two of her
fingers and bent them backward. Dylan did not tell the
respondent about his actions. On June 24, 2019, Dylan
was arrested and charged with cruelty to persons, risk
of injury to a child, and assault in the first degree.
   On June 24, 2019, department investigators and SCAN
team members met with the respondent to gather social
history information regarding Amelia and further inter-
view her about the events leading to Amelia’s injuries.
The respondent disclosed previous incidents of domes-
tic violence by Dylan and indicated that she was fearful
of him. Although she had wanted to bring Amelia for
medical care earlier than June 22, Dylan had told her
not to and she had been afraid Dylan would hurt her
if she did not do what he said.
  On June 27, 2019, the respondent was arrested and
charged with risk of injury to a child and cruelty to
persons for her failure to seek medical attention for
Amelia in a timely manner. Subsequently, the respon-
dent pleaded nolo contendere and was thereafter con-
victed of one count of risk of injury to a child.4 She
was sentenced to five years of incarceration, execution
suspended, with three years of probation. The sentenc-
ing court also issued a no contact standing criminal
protective order prohibiting the respondent from having
any contact with Amelia until January 7, 2099.
   On June 27, 2019, the petitioner sought an order of
temporary custody on behalf of both Aubrey and Ame-
lia. She alleged that the children were in physical danger
and that immediate removal was necessary to ensure
their safety. That day, the petitioner also filed neglect
petitions and termination of parental rights petitions as
to both children.
   In the neglect petitions, the petitioner alleged that
the children had been denied proper care and attention,
physically, educationally, emotionally, or morally, and
that the children had been permitted to live under condi-
tions, circumstances, or associations injurious to their
well-being. Additionally, the petitioner alleged that
Amelia had been abused in that she (1) had physical
injury or injuries inflicted by other than accidental
means, (2) had injuries that were at variance with the
history given of them, or (3) was in a condition that
resulted from maltreatment, including but not limited
to malnutrition, sexual molestation or exploitation, dep-
rivation of necessities, emotional maltreatment, or cruel
punishment.
  In the termination of parental rights petition for
Aubrey, the petitioner alleged claims of abandonment
and no ongoing relationship as to her father, Jacob,
and acts of commission/omission as to the respondent.
Regarding Amelia, the petitioner alleged claims of aban-
donment and no ongoing relationship as to her father,
Gregory, and acts of commission/omission and assault
of a sibling as to the respondent.
  On June 27, 2019, the court, Aaron, J., granted an ex
parte order of temporary custody and ordered specific
steps for the respondent. On July 2, 2019, the respon-
dent appeared in court with counsel. She did not chal-
lenge the order for temporary custody and entered a
pro forma denial as to the neglect allegations. The court,
Abery-Wetstone, J., issued amended preliminary steps
for the respondent.
  On October 28, 2019, the department began facilitat-
ing weekly supervised visits between Aubrey and the
respondent. Those visitations continued through trial
of the termination petition.
  On January 27, 2020, the respondent entered written
pleas of nolo contendere to the conditions injurious
section of the neglect petitions concerning Amelia and
Aubrey. The respondent also entered written pleas of
nolo contendere to the abuse section concerning Amelia
relating to physical injury or injuries inflicted by nonac-
cidental means and to a condition that is the result of
maltreatment. The court, Huddleston, J., accepted the
respondent’s pleas, adjudicated both children
neglected, and committed the children to the care and
custody of the petitioner. The court also ordered final
steps for the respondent.5 In accordance with those
steps and the department’s reunification efforts, the
respondent was referred to several service providers.
   In or around March, 2020, the department was made
aware that the respondent had begun a romantic rela-
tionship with Luis C. (Luis), whom she met four months
earlier while both were residing in a shelter. When the
respondent found housing, she invited Luis to move in
with her. Luis had been convicted of disorderly conduct,
did not have steady employment, and was ‘‘the subject
of several expired full no contact protective orders with
a former girlfriend (December, 2015, to June, 2016)
and family members (July, 2017, to November, 2019)
identified as protected parties.’’ Consequently, the
department was concerned that reuniting Aubrey with
the respondent would place her in an environment
where she could again be exposed to domestic violence.
   In July, 2020, the petitioner filed a motion to review
the children’s permanency plans. The permanency plan
for each child called for the termination of the respon-
dent’s parental rights and the rights of each child’s
father and subsequent adoption of Aubrey and Amelia.
On October 7, 2020, the court, C. Taylor, J., granted
the motion, approving the plans.
  A trial on the petitions to terminate parental rights
occurred on March 8 and 15, June 14, and July 20,
21 and 22, 2021. The respondent appeared and was
represented by counsel. On the second day of trial,
Aubrey’s father, Jacob, consented to the termination of
his parental rights.
   On November 17, 2021, the court, C. Taylor, J., issued
a memorandum of decision in which it granted the
petitions to terminate the respondent’s parental rights
as to both Aubrey and Amelia.6 The court made exten-
sive findings of fact and concluded that the petitioner
had established by clear and convincing evidence that
statutory grounds for termination of parental rights
existed and that such termination was in the best inter-
ests of the children.
   With respect to the statutory grounds, the court found
by clear and convincing evidence that Aubrey and Ame-
lia had been denied, by reason of an act or acts of
parental commission or omission, including but not lim-
ited to severe physical abuse or a pattern of abuse,
the care, guidance or control necessary for the child’s
physical, educational, moral or emotional well-being. In
particular, the court determined that the respondent’s
failure to remove Amelia and Aubrey from Dylan’s pres-
ence, to obtain prompt medical care for Amelia, and to
object or to act when Dylan assaulted Aubrey in her
presence showed that her priorities were not those
consistent with the best interests of her children and
demonstrated that she could not be relied on to care
for them adequately and safely. The court also found,
pursuant to § 17a-112 (j) (1), that the department had
made reasonable efforts to reunify the respondent with
Aubrey and Amelia and that the respondent was unable
or unwilling to benefit from those efforts.
   Finally, in the dispositional phase of the proceedings,
the court considered and made the requisite factual
findings pursuant to § 17a-112 (k)7 and concluded that
the petitioner had proved by clear and convincing evi-
dence that terminating the respondent’s parental rights
was in Aubrey’s and Amelia’s best interests. Specifi-
cally, the court made the following relevant findings:
   ‘‘Considered carefully, the clear and convincing evi-
dence shows that [the department] offered timely,
appropriate, and comprehensive services to [the
respondent] to facilitate her reunification with Aubrey
and made reasonable efforts to reunite her with Aubrey.
. . . The clear and convincing evidence indicates that
[the respondent] did utilize some services as indicated
herein but failed to gain appropriate benefits from these
services. . . .
   ‘‘The court further finds that the clear and convincing
evidence presented in the present case indicates that
[the respondent] was aware of her issues and deficits
and had received specific steps addressing said issues.
The clear and convincing evidence shows that despite
having knowledge of the nature of [her] individual
issues, [the respondent] remained unable and/or unwill-
ing to benefit from reasonable reunification services
with Aubrey. . . .8
   ‘‘The clear and convincing evidence shows that [the
respondent] has generally complied with the final spe-
cific steps, and that she was still in treatment at [Com-
munity Mental Health Affiliates (CMHA)] at the time of
the . . . trial. However, [the respondent] does not
appear to have undertaken an intensive domestic vio-
lence program yet. . . .9
   ‘‘The court finds by clear and convincing evidence
that [the respondent] has been unable and/or unwilling
to make realistic and sustained efforts to conform her
conduct to acceptable parental standards. The clear
and convincing evidence indicates that [the respondent]
has been unable and/or unwilling to address her issues,
especially her mental health issues, substance abuse
issues, domestic violence issues, parenting deficits, and
failure to fully benefit from counseling and services in
a timely manner. The clear and convincing evidence
also shows that [the respondent] has been placed on
notice to address her issues in the past. Despite being
offered opportunities to address her issues, [the respon-
dent] has failed to do so with any degree of finality.
   ‘‘The clear and convincing evidence indicates that
[the respondent] is still in individual therapy and has
yet to appropriately address her troubling domestic vio-
lence issues. [The respondent’s] domestic violence
issues are extremely concerning. Those issues have
resulted in the present situation that she finds herself
in, and her relationships with men have been beset with
domestic violence issues, which has resulted in serious
physical injury to Amelia. . . . [The respondent’s]
rashness in establishing a hasty relationship with Luis
. . . demonstrates her questionable judgment.
  ‘‘The clear and convincing evidence shows that
despite the best efforts by [the department], [the
respondent] is unable and/or unwilling to take the steps
necessary in order to attempt to become a safe, nurtur-
ing and responsible parent for Amelia and Aubrey. The
evidence at the . . . trial clearly and convincingly
shows that she is incapable of being a safe, nurturing
and responsible parent for her children. [The respon-
dent] is obviously unable to care for Amelia and Aubrey
appropriately and to provide them with the safety, care,
permanence, and stability that each child needs and
deserves. Her obvious parental deficits and other issues
make her incapable of being a safe, responsible and
nurturing mother for Amelia and Aubrey.
  ‘‘The court finds by clear and convincing evidence
that [the respondent] has not made the changes neces-
sary in her individual lifestyle in a timely manner that
would indicate that she would be a safe, responsible
and nurturing parent for Amelia and Aubrey.
   ‘‘The court finds by clear and convincing evidence
that to allow [the respondent] further time to rehabili-
tate herself, if that were possible, and to assume a
responsible position in the children’s lives would not be
in the best interests of Amelia and Aubrey.’’ (Citations
omitted.)
   The court then explained that it had ‘‘examined multi-
ple relevant factors, including the children’s interests
in sustained growth, development, well-being, stability,
and continuity of their environment; their length of stay
in foster care; the nature of their relationships with
their foster parents and their biological parents; and
the degree of contact maintained with their biological
parents,’’ to determine whether termination of parental
rights would be in the best interests of the children.
  The court noted that it had ‘‘to balance the children’s
intrinsic needs for stability and permanency against the
benefits of maintaining a connection with their biologi-
cal parents.’’ The court determined that, ‘‘under such
scrutiny, the clear and convincing evidence in the pres-
ent matter establishes that it is not in the best interests
of Amelia and Aubrey to continue to maintain any legal
relationship with the respondent parents.
   ‘‘The clear and convincing evidence shows that
Jacob, [the respondent] and Gregory have numerous
issues that are clearly antithetical to safe, responsible,
and nurturing parenting, and are also antagonistic to
the best interests of Amelia and Aubrey. . . .
   ‘‘The clear and convincing evidence shows that [the
respondent’s] issues are those of substance abuse, men-
tal health, parenting deficits, domestic violence and a
failure to complete and benefit from counseling and
services. The clear and convincing evidence also shows
that [the respondent] was unable to appropriately
address these issues by the time of the filing of the
. . . petition or by the time of the . . . trial.
   ‘‘[The respondent] has undertaken some treatment.
Alison Cormier, [a licensed clinical social worker], [the
respondent’s] clinician at the jail diversion program at
CMHA, testified that [the respondent] had successfully
completed that program. Cormier characterized [the
respondent] as having gone from high risk to a lesser
level. Cormier also indicated that one of the objectives
of the program was that [the respondent] work on devel-
oping healthy relationships. Cormier opined that [the
respondent] was no longer at high risk for substance
abuse and domestic violence and that she had gained
insight into her predicament.
  ‘‘Kimberly Sullivan, [a licensed clinical social
worker], testified as to [the respondent’s] successful
completion of the [intensive outpatient program] at
CMHA, and stated that [the respondent] was an active
participant and had made progress toward the [treat-
ment] goals. Sullivan testified that domestic violence
was not one of [the respondent’s] treatment goals.
  ‘‘The most telling aspect as to [the respondent’s] mind-
set lies in her most outstanding issue. [The respon-
dent’s] downfall has always been her choice of male
companionship. [The respondent’s] men have been vio-
lent, involved in the criminal justice system and have
domestic violence involvement.
   ‘‘Jacob is a violent convicted felon, and he has a
lifetime no contact protective order with the mother of
his older child. He has a history of serious dysfunction,
which dates back to his childhood. Jacob has a history
of delinquency, [families with service needs]10 behavior
and mental health issues. Yet, [the respondent] believed
that Jacob was an appropriate individual to have a rela-
tionship with and to father her child, despite his con-
cerning issues.
   ‘‘Gregory is a violent convicted felon, and he is pres-
ently finishing a five year jail term for violation of a
[protective] order and assault in the second degree. He
has numerous other felony and misdemeanor convic-
tions, including additional convictions for violation of
a [protective] order, assault in the second degree and
sale of narcotics. . . . Again, [the respondent] believed
that Gregory, like Jacob, was an appropriate individual
to have a relationship with and to father her child,
despite his concerning issues.
   ‘‘The court next addresses Dylan, who [the respon-
dent] had met in a homeless shelter and established a
relationship with. In February, 2019, through the aus-
pices of [the Supportive Housing for Families program],
[the respondent] secured housing for herself and her
children, but then invited Dylan to reside with them.
[The respondent] was aware that Dylan was residing
at the shelter after his discharge from a hospital as a
result of a [suicide] attempt. She also knew that he was
not allowed to go back to his family’s home after a fight
with his brother. Nevertheless, she invited Dylan to
reside with her and her young, dependent children. The
results of that dangerous exercise of extremely poor
judgment left Amelia seriously injured and Aubrey fur-
ther traumatized.
   ‘‘[The respondent] has again exercised extremely
poor judgment in returning to the homeless shelter and
establishing a relationship with Luis . . . one of the
fellow denizens therein. She established that relation-
ship in an extremely short period of time. Like [the
respondent did with] Dylan, when she found housing,
she invited Luis . . . to move in with her. Not much
is known about [Luis’] history. He has a conviction for
disorderly conduct and has been the alleged perpetrator
in various protective orders. He does not have any
steady employment. [The respondent] has done her best
to prevent [the department] from getting any further
information about [Luis]. [The respondent] now refers
to Luis . . . as her fiancé.
   ‘‘It is clear that [the respondent’s] need to have a
relationship with a man overpowers any maternal pro-
tective instinct and any individual protective instinct
that she may have possessed. That need appears to defy
all logic and common sense, and places her children and
herself in dire peril, as demonstrated by her relationship
with Dylan. Despite the fact that Dylan beat her, beat
Aubrey, and left Amelia with a mass of bruises, [the
respondent] could not force herself to leave Dylan to
save herself and her children.
   ‘‘[The respondent] has proven that she cannot be
trusted with the health and well-being of young chil-
dren. She cannot prioritize their health, safety and well-
being over the man in her life, regardless of how callous
his hands might be. Perhaps an accurate assessment of
[the respondent] and her situation has already been
made by Jacob, who had reported to [the department]
‘that [the respondent] has the tendency to neglect her
children when she is involved in intimate relationships
due to her low self-esteem and mental instability.’
  ‘‘Unfortunately, the clear and convincing evidence
shows that, despite her referrals and services, [the
respondent] has failed to rehabilitate herself sufficiently
to be a safe, nurturing, and responsible parent for both
Amelia and Aubrey. The court also finds that too much
time has already elapsed to justify giving [the respon-
dent] further time to show her rehabilitation.
   ‘‘The clear and convincing evidence shows that . . .
[the respondent] . . . cannot keep [her] children safe
or care for them properly. The clear and convincing
evidence also shows that . . . [the respondent has]
failed to gain insight into the efforts that [she] needs
to make in order to become a safe, nurturing, and
responsible parent for [her] children. The clear and
convincing evidence shows that the individual judgment
and conduct of [the respondent] still remains question-
able.
   ‘‘The clear and convincing evidence shows that Ame-
lia and Aubrey cannot afford to wait any longer for [the
respondent] to rehabilitate [herself]. [The respondent]
represent[s] a well demonstrated hazard and a danger
to them.
   ‘‘The clear and convincing evidence shows that the
time that the respondent . . . need[s] to attempt to
rehabilitate [herself] and establish [herself] in the com-
munity as [a] safe, nurturing, and responsible [parent],
if that were possible, is time that the children cannot
spare.
  ‘‘The individual parental performance . . . of [the
respondent] clearly and convincingly show[s] that [she]
lacks the attributes and characteristics necessary to
fulfill a valid parental role. [Her] individual [failure] to
address [her] issues in a timely manner and to success-
fully address [her] individual parental deficits clearly
and convincingly show that it is unlikely that [she] will
ever be able to conform [her] individual behaviors to
appropriate parental standards or be able to serve as
a safe, nurturing, and responsible [parent] for Amelia
or Aubrey.
  ‘‘Based upon the individual behaviors and perfor-
mances so far of . . . [the respondent] . . . this court
cannot foresee . . . the respondent . . . ever having
the ability or the patience required to follow the regimen
necessary for . . . her children to maximize their abili-
ties and achievements.
   ‘‘[The department] recommended the [termination of
parental rights]. . . . [The department] also noted that
[the respondent] was aware of Dylan’s abusive behavior
and psychological issues but still asked him to move
into her home with her children. [The department]
argued that [the respondent] had not yet adequately
dealt with her domestic violence issues.
   ‘‘[The respondent] has barely begun unearthing her
domestic violence and mental health issues. Her previ-
ous clinician, [Antonia] Mahoney, reported that domes-
tic violence was addressed in individual sessions, but
that [the respondent] has only ‘briefly’ discussed her
current relationship with Luis . . . . On January 28,
2021, [Raven] Williams, another clinician, reported that
[the respondent] accepts responsibility for ‘not know-
ing’ what Dylan was doing to her children. Williams
reported that a domestic violence component has not
been added to [the respondent’s] treatment at this time.
[The department] indicated concern with [the respon-
dent’s] conduct concerning Luis. . . .
  ‘‘There has been absolutely no evidence to establish
the unreasonableness of this request.
  ‘‘At the . . . trial, counsel for the children recom-
mended the [termination of parental rights] as being in
the best interests of Amelia and Aubrey. . . .
   ‘‘Counsel for [the respondent] argued against the [ter-
mination of parental rights], pointing out that Dylan
had abused and controlled [the respondent] and that
[the respondent’s] low self-esteem and history of child-
hood abuse made her susceptible. Counsel for [the
respondent] conceded that her client could not effec-
tively contest the [termination of parental rights] for
Amelia due to the criminal disposition and the standing
criminal protective order. She also claimed that [the
department] was shortsighted in not acknowledging any
damage caused to Aubrey by the change in foster
homes.
   ‘‘Counsel for [the respondent] pointed out that [the
respondent] had done services, gotten a job and was
involved in a new relationship. She claimed that [the
respondent] has gained insight into how she failed her
children. Counsel for [the respondent] claimed that her
client was a changed woman, was capable of parenting
Aubrey and should be given a chance to do so. . . .
  ‘‘The clear and convincing evidence shows that the
respondent [is] in no position to assume [her] children’s
care in a safe, nurturing and responsible manner.
   ‘‘[The respondent] has undertaken services and has
visited with Aubrey. [The respondent] also has a resi-
dence and full-time employment. Unfortunately, [the
respondent] has yet to appropriately address her
domestic violence issues, and has prioritized her rela-
tionship with Luis . . . over her children. . . .
   ‘‘The clear and convincing evidence shows that Ame-
lia and Aubrey can no longer wait for permanency,
continuity, and stability in their lives. The children need
a chance to grow up in a stable home with responsible,
nurturing and trustworthy caretakers who have their
best interests as paramount. The present foster parents
have indicated a willingness to adopt the children. Ame-
lia and Aubrey . . . have an opportunity for stability,
nurture and permanence in the foster home.’’ (Footnotes
omitted.)
   The court concluded that, having balanced the indi-
vidual and intrinsic needs of Amelia and Aubrey for
stability and permanency against the benefits of main-
taining a connection with the respondent, the clear and
convincing evidence established that the best interests
of Amelia and Aubrey could not be served by continuing
to maintain any legal relationship to the respondent.
The court therefore granted the petitions to terminate
the respondent’s parental rights as to Amelia and
Aubrey. This appeal as to Aubrey followed. Additional
facts will be set forth as necessary.
   On appeal, the respondent does not contest the
court’s findings in the adjudicatory phase of the pro-
ceeding, namely, that the respondent’s acts of parental
commission or omission denied Aubrey the care neces-
sary for her well-being and that the department made
reasonable efforts to reunify Aubrey with the respon-
dent. The respondent concedes that these findings are
supported by clear and convincing evidence. Instead,
the respondent challenges the court’s finding in the
dispositional phase of the proceeding that it was in the
best interest of Aubrey to terminate the respondent’s
parental rights. Specifically, the respondent contends
that there was insufficient evidence for the court to
find that the termination of her parental rights was in
Aubrey’s best interest. We disagree.
   We begin with our standard of review. Our Supreme
Court has clarified that a trial court’s ultimate conclu-
sion that a ground for termination of parental rights
has been proven presents a question of evidentiary suffi-
ciency. See In re Shane M., 318 Conn. 569, 587–88, 122
A.3d 1247 (2015) (clarifying standard of review); see
also In re Egypt E., 327 Conn. 506, 525–26, 175 A.3d
21 (‘‘[a]lthough the trial court’s subordinate factual find-
ings are reviewable only for clear error, the court’s
ultimate conclusion that a ground for termination of
parental rights has been proven presents a question of
evidentiary sufficiency’’), cert. denied sub nom. Morsy
E. v. Commissioner, Dept. of Children & Families,
U.S.      , 139 S. Ct. 88, 202 L. Ed. 2d 27 (2018).
  Since In re Shane M., our Supreme Court has not
had the occasion to address whether the evidentiary
sufficiency standard of review applies to a court’s best
interest determination. As a result, this court has either
declined to decide whether to apply the evidentiary
sufficiency standard of review to a best interest claim;
see, e.g., In re Elijah G.-R., 167 Conn. App. 1, 29–30
n.11, 142 A.3d 482 (2016); In re Nioshka A. N., 161
Conn. App. 627, 637 n.9, 128 A.3d 619, cert. denied, 320
Conn. 912, 128 A.3d 955 (2015); or has continued to
apply the clearly erroneous standard of review. See,
e.g., In re Angelina M., 187 Conn. App. 801, 803–804,
203 A.3d 698 (2019); In re Gabriella C.-G., 186 Conn.
App. 767, 770, 200 A.3d 1201 (2018), cert. denied, 330
Conn. 969, 200 A.3d 699 (2019); In re Athena C., 181
Conn. App. 803, 811, 186 A.3d 1198 (2018). Following our
precedents, we apply the clearly erroneous standard of
review to the respondent’s claim.11
   ‘‘In the dispositional phase of a termination of paren-
tal rights hearing, the emphasis appropriately shifts
from the conduct of the parent to the best interest of
the child. . . . It is well settled that we will overturn
the trial court’s decision that the termination of parental
rights is in the best interest of the [child] only if the
court’s findings are clearly erroneous. . . . In the dis-
positional phase of a termination of parental rights hear-
ing, the trial court must determine whether it is estab-
lished by clear and convincing evidence that the
continuation of the [respondent’s] parental rights is not
in the best interest of the child. In arriving at this deci-
sion, the court is mandated to consider and make writ-
ten findings regarding seven statutory factors deline-
ated in [§ 17a-112 (k)]. . . . The seven factors serve
simply as guidelines for the court and are not statutory
prerequisites that need to be proven before termination
can be ordered. . . . There is no requirement that each
factor be proven by clear and convincing evidence. . . .
   ‘‘[T]he fact that the legislature [has interpolated]
objective guidelines into the open-ended fact-oriented
statutes which govern [parental termination] disputes
. . . should not be construed as a predetermined
weighing of evidence . . . by the legislature. [If] . . .
the record reveals that the trial court’s ultimate conclu-
sions [regarding termination of parental rights] are sup-
ported by clear and convincing evidence, we will not
reach an opposite conclusion on the basis of any one
segment of the many factors considered in a termination
proceeding . . . . Indeed . . . [t]he balancing of
interests in a case involving termination of parental
rights is a delicate task and, when supporting evidence
is not lacking, the trial court’s ultimate determination
as to a child’s best interest is entitled to the utmost
deference. . . . [A] trial court’s determination of the
best interests of a child will not be overturned on the
basis of one factor if that determination is otherwise
factually supported and legally sound.’’ (Internal quota-
tion marks omitted.) In re Ryder M., 211 Conn. App.
793, 817–18, 274 A.3d 218, cert. denied, 343 Conn. 931,
276 A.3d 433 (2022); see also In re Malachi E., 188
Conn. App. 426, 443–45, 204 A.3d 810 (2019); In re Jacob
M., 204 Conn. App. 763, 787–89, 255 A.3d 918, cert.
denied, 337 Conn. 909, 253 A.3d 43 (2021), and cert.
denied sub nom. In re Natasha T., 337 Conn. 909, 253
A.3d 44 (2021).
  ‘‘A finding is clearly erroneous when either there is
no evidence in the record to support it, or the reviewing
court is left with the definite and firm conviction that
a mistake has been made.’’ (Internal quotation marks
omitted.) In re Davonta V., 285 Conn. 483, 488, 940
A.2d 733 (2008).
   In the present case, the court addressed each of the
factors set forth in § 17a-112 (k) before determining
that terminating the respondent’s parental rights was
in the best interest of Aubrey. On appeal, the respondent
challenges the court’s subordinate factual findings. The
respondent contends that (1) the court’s findings as to
her efforts to improve her ability to care for Aubrey
are clearly erroneous, (2) the court’s findings as to
Aubrey’s need for permanency ignore the evidence pre-
sented, and (3) ‘‘the facts of this case are unusual and
should leave this court with the definite and firm convic-
tion that a mistake has been made.’’ We address each
contention in turn.
                            I
  The respondent contends that the court’s findings as
to her ability to care for Aubrey are clearly erroneous.12
We disagree.
                            A
   First, the respondent advances several related argu-
ments that, when read together, dispute the court’s
finding that ‘‘[the respondent] has again exercised
extremely poor judgment in returning to the homeless
shelter and establishing a relationship with Luis . . .
one of the fellow denizens therein. . . . It is clear that
[the respondent’s] need to have a relationship with a
man overpowers any maternal protective instinct and
any individual protective instinct that she may have
possessed. . . . [The respondent] has proven that she
cannot be trusted with the health and well-being of
young children. She cannot prioritize their health, safety
and well-being over the man in her life, regardless of
how callous his hands might be.’’ The gravamen of the
respondent’s arguments is that the court drew conclu-
sions about the respondent’s relationship with Luis that
were unsupported by the evidence. Specifically, the
respondent argues: (1) the court improperly considered
her former romantic partners, their involvement with
the criminal justice system, and their histories of vio-
lence in evaluating her current relationship with Luis;
(2) the court failed to cite any authority for the premise
that romantic relationships with homeless people are
presumptively ill-considered or that there is a timeline
for relationships that is presumptively imprudent; (3)
the court did not point to evidence in the record indicat-
ing problematic aspects of her relationship with Luis;
and (4) ‘‘there is no evidence in the record of violence,
coercion, or red flags of any kind in this relationship.’’
For the reasons that follow, we find the respondent’s
arguments unpersuasive.
   At the outset, we note that there is ample evidence
in the record demonstrating that the respondent’s past
romantic relationships had significant adverse residual
effects on Aubrey. In December, 2019, when the respon-
dent was released from prison, Aubrey talked about
killing herself out of fear that Dylan was also being
released and would be able to hurt Aubrey and the
respondent. At the time of trial, Aubrey continued to
demonstrate anxiety about her mother’s relationships,
asking the respondent if Luis was nice to her or yelled
at her. Sasha Baldwin, the respondent’s department
case worker, testified that she believed Aubrey’s ques-
tions demonstrated a concern for the respondent’s
safety in a new relationship. Although the respondent
argues that the court’s consideration of her past rela-
tionships was improper, we conclude that the court
properly considered the respondent’s past relationships
in evaluating how the respondent’s present circum-
stances would affect Aubrey, including Aubrey’s con-
cerns about the respondent’s new relationship because
of what Aubrey witnessed in the respondent’s past rela-
tionships.
   Further, the court’s findings as to the respondent’s
relationship with Luis are supported by evidence in the
record. The respondent began an intimate relationship
with Luis in March, 2020, approximately nine months
after Amelia had been hospitalized due to injuries
inflicted on her by Dylan and shortly after the respon-
dent had resolved her own criminal case relating to
those injuries. Though not referenced by the court in
its decision, Baldwin testified that ‘‘there were concerns
regarding [the respondent] involving herself in an inti-
mate relationship . . . and . . . the choice of the indi-
vidual who she chose to involve herself with and how
that may impact her children.’’ Baldwin also testified
that the department was concerned that, should Aubrey
be returned to the respondent’s care, she would be
placed in a situation to witness domestic violence in
the respondent’s relationship with Luis that was similar
to what she had witnessed in the respondent’s relation-
ship with Dylan. There was also evidence in the record
that Luis had been convicted of disorderly conduct, did
not have steady employment, and was ‘‘the subject of
several expired full no contact protective orders with
a former girlfriend (December, 2015, to June, 2016)
and family members (July, 2017, to November, 2019)
identified as protected parties.’’ Although the details
of the protective orders and the conviction were not
introduced at trial, the court, as the trier of fact, reason-
ably could infer that Luis’ past legal issues supported
the department’s contention that the respondent was
at risk of further domestic violence.13 Accordingly, there
is evidence in the record to support the court’s assess-
ment of the risks attendant to the respondent’s relation-
ship with Luis.
   In addition, contrary to the respondent’s assertion,
the court was permitted to give little weight to the
evidence ‘‘that none of the service providers working
with [the respondent] while she was living with Luis
. . . had any concern that there was domestic violence
in the relationship.’’ ‘‘It is well established that [i]n a
case tried before a court, the trial judge is the sole
arbiter of the credibility of the witnesses and the weight
to be given specific testimony. . . . The credibility and
the weight of expert testimony is judged by the same
standard, and the trial court is privileged to adopt what-
ever testimony [it] reasonably believes to be credible.
. . . On appeal, we do not retry the facts or pass on
the credibility of witnesses. . . . It is the quintessential
function of the fact finder to reject or accept certain
evidence, and to believe or disbelieve any expert testi-
mony. . . . The trier may accept or reject, in whole or
in part, the testimony of an expert offered by one party
or the other.’’ (Citations omitted; internal quotation
marks omitted.) In re Carissa K., 55 Conn. App. 768,
781–82, 740 A.2d 896 (1999). Although the trial court
may rely on expert testimony, it ultimately must make
its own independent determination as to the best inter-
est of the child. See In re Jeisean M., 270 Conn. 382,
398, 852 A.2d 643 (2004) (‘‘[a]lthough we often consider
the testimony of mental health experts . . . such
expert testimony is not a precondition of the court’s
own factual judgment as to the child’s best interest’’
(citations omitted; internal quotation marks omitted)).
In sum, we must defer to both the court’s weighing of
the testimony presented and its independent factual
determination as to what was in Aubrey’s best interest
as long as they are supported by evidence in the record.
   Of note, the record contains evidence of the respon-
dent’s failure to disclose domestic violence in her rela-
tionships on previous occasions. Further, there was
testimony that the respondent would not permit an
in-person meeting between the department and Luis.
Accordingly, the court had evidence that supported the
department’s concern that there was a risk of domestic
violence in the respondent’s relationship despite the
testimony of the respondent’s service providers. There-
fore, we cannot conclude that the court’s finding regard-
ing the respondent’s relationship with Luis and its indi-
cation of her inability to be ‘‘trusted with the health and
well-being of young children’’ was clearly erroneous.
There is evidence in the record that supports the court’s
finding, and we are not left with a definite and firm
conviction that a mistake has been made.
                            B
   Second, the respondent generally disputes the court’s
finding that ‘‘[t]he clear and convincing evidence also
shows that [the respondent] was unable to appropri-
ately address [her presenting issues of substance abuse,
mental health, parenting deficits, domestic violence,
and a failure to complete and benefit from counseling
and services] by the time of the filing of the [termination
of parental rights] petition or by the time of the . . .
trial.’’
   In arriving at this conclusion, the court discussed the
respondent’s participation in several treatment pro-
grams, noting that the respondent ‘‘has undertaken
some treatment.’’ We agree with the respondent that
the court understated the respondent’s efforts at reha-
bilitation. The evidence presented at trial indicated that
the respondent participated in and successfully com-
pleted all treatment and services to which she was
referred by the department and was deemed by every
service provider to have made progress and to have
gained insight surrounding her mental health needs,
substance abuse, and domestic violence.
   In particular, the record demonstrates that the
respondent had maintained her engagement with CMHA
since December, 2019, and had ‘‘successfully completed
CMHA’s Adult Intensive Outpatient Program . . . and
Jail Diversion for Women program. [The respondent]
continue[d] to engage in biweekly individual sessions
and medication management to address her diagnoses
of [post-traumatic stress disorder] and major depressive
disorder, severe, and its impact on [the respondent’s]
cycle of intimate partner violence . . . victimization,
and parenting capacities.’’
   The respondent also participated in dialectical behav-
ior therapy14 groups from March, 2021, through May,
2021, once per week for one and one-half hours.
According to the department social study in support
of termination of parental rights, the respondent was
‘‘reportedly one of the most actively engaged partici-
pants.’’ In addition, the respondent engaged in Circle
of Security and Triple P Parenting services through
Catholic Charities from July 15, 2020, through January
6, 2021. A parent educator with the program reported to
the department that the respondent was able to process
information effectively and relate it to her own parent-
ing experiences.
  In June, 2021, Cormier, the respondent’s current clini-
cian, reported to the department that the respondent
was doing well in her sessions and had demonstrated
insight and self-awareness. She stated that the respon-
dent had processed how intimate partner violence was
related to her current legal involvement and ‘‘[con-
nected] the dots’’ as to how intimate partner violence
impacted her adult life and led to her children entering
the department’s care. At trial, Cormier testified that
she would not classify the respondent as ‘‘high risk in
relation to her mental health, substance use, [or] legal
involvement.’’ Cormier further testified that the respon-
dent soon would graduate from the jail diversion pro-
gram and step down to a lower level of care due to her
improvements.
   The court’s minimization of the aforementioned evi-
dence does not, however, undermine its finding that
the respondent was unable and/or unwilling to benefit
from the services offered by the department. Indeed,
there was evidence in the record that supported the
court’s finding that the respondent did not address her
underlying issues sufficiently by the time of the trial.
   Specifically, Baldwin testified that ‘‘throughout the
life of this case it appears that [the respondent] has
done really well at going to services and engaging in
services, but when it comes to demonstrating the newly
learned coping skills, [the respondent’s] decisions or
her judgment has left the department with concerns as
it relates to parenting, [intimate partner violence], and
her mental health.’’ Baldwin further testified that, ‘‘it is
the department’s understanding that [the respondent’s]
choice of men and the predicaments that she has found
herself in is a symptom of her mental health hygiene,
which is why the department has communicated with
CMHA asking that [the respondent] intentionally
explore how her childhood maltreatment and her men-
tal health has impacted her adult life and her parenting
capacities as well as her choice in her intimate relation-
ships.’’ Finally, Baldwin testified that ‘‘the biggest con-
cern [for the department] is that it appears by [the
respondent’s] decisions that she is not demonstrating
that she is really intentionally engaged in services. And
I say that because, not that she chose to get into a
relationship, but I think from the department’s perspec-
tive it is a concern that her choices would not—that
Aubrey and Amelia were not at the forefront of her
decision making. And that is as evidenced by Aubrey
reportedly having some anxiety around having knowl-
edge [that the respondent] is engaged to another man.’’
   That the court placed greater weight on Baldwin’s
testimony than Cormier’s does not mean its finding was
clearly erroneous. The court, as the finder of fact, was
‘‘the sole arbiter of the credibility of the witnesses and
the weight to be given specific testimony. . . . [T]he
trial court is privileged to adopt whatever testimony [it]
reasonably believes to be credible.’’ (Citation omitted;
internal quotation marks omitted.) In re Carissa K.,
supra, 55 Conn. App. 781–82. Therefore, because there
is evidence in the record to support the court’s finding
regarding the respondent’s failure to appropriately
address her various issues, that finding is not clearly
erroneous.
  Moreover, assuming, arguendo, that the court’s find-
ing that the respondent failed to appropriately address
her presenting issues was clearly erroneous, that alone
does not support the contention that the court’s best
interest determination was clearly erroneous. ‘‘As we
have stated previously, the court’s inquiry in the disposi-
tional phase of the proceeding was properly focused
on whether termination of the respondent’s parental
rights was in the children’s best interest.’’ In re Omar
I., 197 Conn. App. 499, 586, 231 A.3d 1196, cert. denied,
335 Conn. 924, 233 A.3d 1091, cert. denied sub nom.
Ammar I. v. Connecticut,         U.S.     , 141 S. Ct. 956,
208 L. Ed. 2d 494 (2020). ‘‘The respondent’s efforts to
rehabilitate, although commendable, speak to [her] own
conduct, not the best interests of the child.’’ In re Daniel
A., 150 Conn. App. 78, 104, 89 A.3d 1040, cert. denied,
312 Conn. 911, 93 A.3d 593 (2014); see id. (court’s finding
that father made efforts to rehabilitate himself did not
undermine court’s best interest determination).
    Further, whatever progress a parent arguably has
made toward rehabilitation is insufficient to reverse an
otherwise factually supported best interest finding. See
In re Malachi E., supra, 188 Conn. App. 445–46
(‘‘[a]lthough the respondent directs our attention to
other findings that are more favorable to her position,
specifically . . . that the respondent was making prog-
ress in her rehabilitation, these facts do not provide us
a basis to reverse the court’s determination’’); see also
In re Daniel A., supra, 150 Conn. App. 104. Even in
cases that consider the rehabilitative status of the par-
ents, ‘‘the critical issue is not whether the parent has
improved [his or her] ability to manage [his or her] own
life, but rather whether [he or she] has gained the ability
to care for the particular needs of the child at issue.’’
(Internal quotation marks omitted.) In re Ryder M.,
supra, 211 Conn. App. 814. A determination with respect
to rehabilitation is not solely dependent on a parent’s
technical compliance with specific steps but rather on
the broader issue of whether the factors that led to
the initial commitment have been corrected. See In re
Omar I., supra, 197 Conn. App. 575.
  In addition, ‘‘[a]lthough commendable, any continu-
ing efforts made by the respondent to advance [her]
rehabilitation do not outweigh the other factors consid-
ered by the court with respect to whether termination
of the respondent’s parental rights was in [the child’s]
best interest.’’ In re Ryder M., supra, 211 Conn. App.
822; see also In re Anaishaly C., 190 Conn. App. 667,
692, 213 A.3d 12 (2019) (court properly determined that
termination of respondents’ parental rights was in chil-
dren’s best interests when respondents ‘‘successfully
complet[ed] some programs’’ but were ‘‘unsuccessful,
or noncompliant, with others’’ (internal quotation
marks omitted)), cert. denied, 345 Conn. 914,      A.3d
     (2022); In re Malachi E., supra, 188 Conn. App.
445–46 (court’s finding that respondent was making
progress in rehabilitating herself did not undermine
court’s determination that termination of respondent’s
parental rights was in child’s best interest, which was
supported by other unchallenged findings).
   In the present case, the record demonstrates that
other factors considered by the court with respect to
whether termination of the respondent’s parental rights
was in Aubrey’s best interest outweighed the continuing
efforts made by the respondent to advance her rehabili-
tation. Specifically, there was an abundance of evidence
presented relating to Aubrey’s specific needs, which
supports the court’s conclusion that the respondent
would be unable to provide an environment that would
meet those needs. As a result of the trauma Aubrey
had experienced, specifically her exposure to domestic
violence, witnessing the abuse of her sister, and wit-
nessing sexual behavior between adults, Aubrey
requires extensive and ongoing therapeutic and clinical
services. Aubrey has been diagnosed with unspecified
trauma and stressor related disorder and adjustment
disorder.
   Since her removal from the respondent’s care in June,
2019, Aubrey has been placed with several therapeutic
foster homes. From December, 2020, through the trial,
Aubrey had remained with one foster family. Aubrey’s
behavioral issues appeared to have reduced in her new
foster home. Baldwin testified that, at the time of trial,
Aubrey was the most stable that she had ever been,
and there was ‘‘significant potential’’ for regression
should she be returned to the respondent’s care. Nota-
bly, the record contained evidence that ‘‘resiliency was
a strength of Aubrey’s and . . . she would benefit from
continued stability in caregivers, routine, and environ-
ment to ensure that she felt a strong level of safety.’’
The court also heard testimony that Aubrey referred to
her foster parents as ‘‘mommy and daddy’’ and that the
foster parents were willing to adopt both Aubrey and
Amelia.
   Of significance is the continuity that Amelia has pro-
vided to Aubrey’s life. Aubrey has had her younger
sister at her side with each foster placement. Reports
by Aubrey’s clinicians and the department case worker
noted Aubrey’s protectiveness for her sister. At trial,
Baldwin testified that, based on clinical recommenda-
tions, ‘‘both Amelia and Aubrey . . . have generational
separations with family which has impacted them on
their adult life. So, if [the department has] the opportu-
nity to keep these children together despite the adverse
experience that they have been subjected to . . . the
department feels that . . . it remains in their best inter-
est.’’ Given the protective order prohibiting the respon-
dent from having contact with Amelia, should Aubrey
return to the respondent’s care, Aubrey’s contact with
Amelia would likely cease or be reduced dramatically.
  Thus, the record supports the court’s finding that
Aubrey’s need for permanency, stability, and continuity
of environment outweighed the benefits of maintaining
a connection with the respondent. See In re Daniel
N., 163 Conn. App. 322, 135 A.3d 1260 (termination of
parental rights was in child’s best interest where child
had multiple placements, had been hospitalized twice
for psychiatric issues, would suffer significantly if
moved again, and developed relationship with foster
parents), rev’d on other grounds, 323 Conn. 640, 150
A.3d 657 (2016); In re Janazia S., 112 Conn. App. 69,
79–80, 961 A.2d 1036 (2009) (termination of parental
rights was in child’s best interest where child had made
tremendous psychological and behavioral progress
since placement in therapeutic foster home, was
bonded to foster parents, referred to foster parents as
mom and dad, and had positive relationships with oth-
ers in home); In re Deana E., 61 Conn. App. 185, 195,
763 A.2d 37 (2000) (termination of parental rights was
in children’s best interests where children suffered from
psychological and behavioral problems, lived in secure
foster home, attended therapy and counseling sessions,
and bonded with foster family, and foster parents were
willing to adopt children).
   The respondent further points to Baldwin’s testimony
that visits between the respondent and Aubrey ‘‘go
great’’ and that the department had no concerns regard-
ing the visits. With respect to the respondent’s contin-
ued and meaningful contact with Aubrey, ‘‘[a]s this
court has explained, the appellate courts of this state
consistently have held that even when there is a finding
of a bond between [a] parent and a child, it still may
be in the child’s best interest to terminate parental
rights.’’ (Internal quotation marks omitted.) In re Ryder
M., supra, 211 Conn. App. 821; see also In re Sequoia
G., 205 Conn. App. 222, 231, 256 A.3d 195 (‘‘the existence
of a bond between a parent and a child, while relevant,
is not dispositive of a best interest determination’’
(internal quotation marks omitted)), cert. denied, 338
Conn. 904, 258 A.3d 675 (2021). That a bond may exist
between the respondent and Aubrey does not undercut
the court’s best interest determination in light of the
myriad of other considerations taken into account by
the court in reaching its ultimate conclusion. The court
found that ‘‘Aubrey [is] entitled to the benefit of ending,
without further delay, the period of uncertainty that
[she] has lived with as to the unavailability of [her]
biological parents as caretakers.’’ This is an important
factor that the court properly considered.
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was factually supported and
legally correct. . . . In doing so, however, [g]reat
weight is given to the judgment of the trial court because
of [the court’s] opportunity to observe the parties and
the evidence. . . . We do not examine the record to
determine whether the trier of fact could have reached
a conclusion other than the one reached.’’ (Internal
quotation marks omitted.) In re Omar I., supra, 197
Conn. App. 584; see also In re Jacob M., supra, 204
Conn. App. 790 (‘‘[w]e will not scrutinize the record to
look for reasons supporting a different conclusion than
that reached by the trial court’’ (internal quotation
marks omitted)). As we have stated previously, the dis-
positional phase of a termination of parental rights pro-
ceeding centers on the best interest of the child, not
the conduct or improvements of the parent. The record
here supports the court’s finding that, despite the
respondent’s rehabilitation progress and bond with
Aubrey, other pertinent factors indicate that the respon-
dent would not be able to provide an environment to
meet Aubrey’s needs and that Aubrey’s interests would
be best served by the termination of the respondent’s
parental rights.15 Accordingly, we conclude that the
court’s determination that termination of the respon-
dent’s parental rights was in Aubrey’s best interest was
not clearly erroneous.
                             II
   The respondent next contends that ‘‘[t]he court’s
assessment of Aubrey’s prospects for permanency in
[the department’s] care ignores the evidence.’’ Specifi-
cally, the respondent argues that the court failed to
consider that Aubrey had been in at least five foster
placements, some of which were preadoptive, at the
time of trial. We disagree.
   Although the court did not discuss Aubrey’s multiple
foster placements, there was an abundance of evidence
presented to support the court’s determination that ter-
minating the respondent’s parental rights would provide
Aubrey with permanency, continuity, and stability in her
life and would put an end to the period of uncertainty.
In particular, the record contains evidence relating to
Aubrey’s emotional, mental, and physical improve-
ments while residing in a stable therapeutic foster home
environment in addition to the testimony of Baldwin
about the department’s concern that Aubrey would
regress should she return to the care of the respondent.
‘‘We do not examine the record to determine whether
the trier of fact could have reached a conclusion other
than the one reached. . . . [Rather] every reasonable
presumption is made in favor of the trial court’s ruling.’’
(Internal quotation marks omitted.) In re Omar I.,
supra, 197 Conn. App. 584.
   Further, ‘‘the balancing of interests in a case involving
termination of parental rights is a delicate task and,
when supporting evidence is not lacking, the trial
court’s ultimate determination as to a child’s best inter-
est is entitled to the utmost deference. . . . Although
a judge [charged with determining whether termination
of parental rights is in a child’s best interest] is guided
by legal principles, the ultimate decision [whether ter-
mination is justified] is intensely human. It is the judge
in the courtroom who looks the witnesses in the eye,
interprets their body language, listens to the inflections
in their voices and otherwise assesses the subtleties
that are not conveyed in the cold transcript.’’ (Internal
quotation marks omitted.) In re Nevaeh W., 317 Conn.
723, 740, 120 A.3d 1177 (2015).
   Affording the appropriate deference to the court’s
findings, our review of the record leads us to conclude
that the court’s best interest determination was not
clearly erroneous. The combination of the court’s
unchallenged and not clearly erroneous factual findings
regarding Aubrey’s therapeutic needs, the department’s
concern for Aubrey’s potential regression should she
return to the respondent’s care, and the need for the
child to have stability in her life support the court’s
determination. Although the respondent directs our
attention to her own therapeutic improvements, these
facts do not provide a basis to reverse the court’s best
interest determination. Accordingly, we decline the
respondent’s invitation to reweigh the evidence and,
instead, conclude that the court’s best interest determi-
nation was factually supported and legally correct.16
                           III
   Finally, the respondent contends that ‘‘[t]he facts of
this case are unusual and should leave this court with
the definite and firm conviction that a mistake has been
made.’’ In particular, the respondent argues that the
facts of this case stand out from other terminations
involving similar allegations of harm because (1) the
trial court’s conclusions about the respondent’s possi-
ble future risk to Aubrey were not supported by a clini-
cal opinion, (2) it is rare in our case law to terminate
the parental rights of a parent who has participated in
all referred services and who has been determined to
have benefitted from those services, (3) unlike other
cases involving parents who allowed their children to
be exposed to harm by others, there was no evidence
that the respondent returned to a prior abusive relation-
ship or entered into a new abusive relationship, and
(4) there was a strong bond between Aubrey and the
respondent. We are not persuaded.
   Although we recognize that the trial court did not
discuss the admirable progress the respondent has
made in treatment, we are not left with a definite and
firm conviction that a mistake has been made. As stated
previously, due to the trauma she has experienced,
Aubrey requires extensive and ongoing therapeutic and
clinical services to treat her unspecified trauma and
stressor related disorder and her adjustment disorder.
In her most recent foster home, Aubrey’s behavioral
issues have apparently reduced because of the consis-
tent and in-depth therapeutic services she has engaged
in with the facilitation of her foster parents. After sev-
eral years of minimal progress, there have been no
recent incidences of Aubrey engaging in malicious or
aggressive behavior toward her foster siblings or Ame-
lia. There is evidence in the record indicating that
Aubrey has bonded with this foster family, calling her
foster parents ‘‘mommy and daddy.’’ The record also
demonstrates that the foster parents are willing to adopt
both Aubrey and Amelia.
   These facts strongly support the court’s best interest
determination, and we will not second-guess the court’s
assessment that Aubrey’s need for permanency, stabil-
ity, and continuity of environment outweighs the bene-
fits of maintaining a connection with the respondent.
As long as the respondent’s parental rights still exist,
allowing potential for change, Aubrey will be unable to
truly settle in and attach to her foster parents. See In
re Daniel N., supra, 163 Conn. App. 336; In re Janazia
S., supra, 112 Conn. App. 79–80; In re Deana E., supra,
61 Conn. App. 195. ‘‘[W]e will not scrutinize the record
to look for reasons supporting a different conclusion
than that reached by the trial court.’’ In re Shane M.,
supra, 318 Conn. 593. Accordingly, we are not left with
a definite and firm conviction that a mistake has
been made.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018), as amended by the Violence Against Women Act Reauthorization
Act of 2022, Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify
any person protected or sought to be protected under a protection order,
protective order, or a restraining order that was issued or applied for, or
others through whom that party’s identity may be ascertained.
   ** November 21, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of Aubrey’s father, the
respondent Jacob K. Because Jacob K. is not involved in this appeal, our
references in this opinion to the respondent are to the respondent mother.
   2
     General Statutes § 17a-112 (j) (3) (C) provides that a trial court may
terminate parental rights if ‘‘the child has been denied, by reason of an act
or acts of parental commission or omission including, but not limited to,
sexual molestation or exploitation, severe physical abuse or a pattern of
abuse, the care, guidance or control necessary for the child’s physical,
educational, moral or emotional well-being, except that nonaccidental or
inadequately explained serious physical injury to a child shall constitute
prima facie evidence of acts of parental commission or omission sufficient
for the termination of parental rights . . . .’’
   3
     The respondent and Gregory met in 2009 and were involved romantically
until Gregory was arrested and incarcerated in 2013. The respondent and
Gregory reconnected when Gregory was released in or around 2016. By the
time of Amelia’s birth, Gregory was reincarcerated.
   4
     The respondent entered her plea and was sentenced in the criminal
proceedings on January 7, 2020.
   5
     Those steps included: ‘‘(1) Create and maintain safe, stable, and nurturing
environment free from substance abuse, mental health issues, and intimate
partner violence. (2) Learn triggers for substance use and develop alternate
coping mechanisms through individual and group sessions. (3) Understand
impact of substance use and intimate partner violence on present functioning
and children. (4) Address trauma history and understand impact on present
functioning and parenting skills. (5) Learn and demonstrate age-appropriate
parenting, supervision, discipline and developmental expectations. (6)
Develop and implement appropriate coping mechanisms to safely address
stressors of parenting. (7) Address any identified mental health needs in
individual counseling in order to maintain emotional stability and be a stable
resource for child.’’
    6
      The respondent has not appealed from the judgment terminating her
parental rights as to Amelia given the standing criminal protective order
prohibiting her from having contact with Amelia until 2099. The court also
terminated Gregory’s parental rights as to Amelia, and he has not challenged
that judgment on appeal.
    7
      General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation of parental rights is based on consent, in determining whether to
terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
    8
      The court noted that the department was unable to provide services to
reunify the respondent with Amelia due to the standing criminal protective
order prohibiting the respondent from having contact with Amelia.
    9
      The respondent’s attendance at an intensive domestic violence program
was neither a specific step nor a mandate from the department.
    10
       ‘‘ ‘Family with service needs’ means a family that includes a child who
is at least seven years of age and is under eighteen years of age who,
according to a petition lawfully filed on or before June 30, 2020, (A) has
without just cause run away from the parental home or other properly
authorized and lawful place of abode, (B) is beyond the control of the child’s
parent, parents, guardian or other custodian, (C) has engaged in indecent
or immoral conduct, or (D) is thirteen years of age or older and has engaged
in sexual intercourse with another person and such other person is thirteen
years of age or older and not more than two years older or younger than
such child . . . .’’ General Statutes § 46b-120 (3).
    11
       Consistent with our precedents, we decline to apply the evidentiary
sufficiency standard for the following reasons. First, we decline to adopt a
standard of review for a best interest determination that our Supreme Court
has yet to adopt. Second, despite the respondent phrasing her claim as a
sufficiency of the evidence claim, both parties on appeal agree that the
clearly erroneous standard of review applies to the present claim. Third,
the evidence in the present case supports the court’s determination under
either standard because, as articulated by this court in In re Nioshka A. N.,
‘‘if the evidence upon which we have relied in finding that the trial court’s
best interest determination was not clearly erroneous were considered under
the evidentiary sufficiency standard, and, thus, was construed in the light
most favorable to upholding the trial court’s best interest determination
. . . that evidence, so construed, would be sufficient to prove by clear and
convincing evidence that termination of the respondent’s parental rights
was in the best interest of the child.’’ (Citation omitted.) In re Nioshka A.
N., supra, 161 Conn. App. 637 n.9.
    12
       Relying on In re Vincent B., 73 Conn. App. 637, 644–45, 809 A.2d 1119
(2002), the respondent argues, as a preliminary matter, that the court improp-
erly made ‘‘conclusive assumptions about a parent’s future ability to care
for [her] children based only on prior bad conduct and without considering
present, sustained good conduct.’’ Notably, however, the court expressly
considered the respondent’s present involvement with several treatment
programs as well as the testimony of the respondent’s service providers and
current case worker in concluding that the termination of the respondent’s
parental rights was in the best interest of Aubrey.
   13
      We note that, although the court stated that ‘‘[the respondent] has done
her best to prevent [the department] from getting any further information
about Luis,’’ Baldwin testified that she engaged in several virtual meetings
with Luis. Further, documentary evidence in the record establishes that Luis
completed a mental health evaluation per the department’s request and
that his evaluation contained no recommendations for further services.
Nevertheless, Baldwin testified that the respondent denied the department
access to Luis when Baldwin made efforts to see him in person in April, 2021.
   14
      ‘‘Dialectical [b]ehavior [t]herapy is an evidence-based psychotherapy to
treat borderline personality disorder and is useful in treating patients seeking
change in behavioral patterns such as substance abuse and domestic or
non-domestic violence against others. It is a process in which the therapist
helps the patient find and employ strategies and ultimately synthesize them
to accomplish consistently the defined ultimate goal and is used to treat
borderline personality disorders and addictive personality disorders. To be
successful, it demands honesty both from the patient and the clinician.’’
(Internal quotation marks omitted.) In re Xavier H., 201 Conn. App. 81, 90
n.3, 240 A.3d 1087 (2020).
   15
      In addition, we are not left with a definite and firm conviction that a
mistake has been made. See part III of this opinion.
   16
      We note that the respondent, in her reply brief, advanced a related
argument: ‘‘Had the trial court rendered conclusions reasonably connected
to the evidence concerning other relevant factors, this court might reason-
ably conclude that the court weighed all the evidence and concluded that
Aubrey’s needs were simply too great and that no amount of rehabilitation
on [the respondent’s] part could ever put her in a position to parent Aubrey.
But that is not the decision that this court must consider on appeal. Rather,
the trial court’s conclusions on [the respondent’s] circumstances at the time
of trial were wholly unmoored from the evidence presented. No insight can
be gained into a trial court’s weighing of different factors when its conclu-
sions are not supported by the evidence, and as such, this court must not
speculate on how the trial court balanced different factors.’’ (Emphasis
omitted.) Because we have determined the court’s findings were not clearly
erroneous, the court’s conclusions were reasonably connected to the evi-
dence. Accordingly, this argument fails.